DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
Claims 1-22 are pending. Claims 1 and 22 are independent.
Response to Amendment
The rejection of claims 1, 3-8, 11-15 and 20 under 35 U.S.C. 103 as being unpatentable over Chen (US 5,962,197A) in view of Lee (US 2006/0094613A1) is withdrawn in light of Applicant’s amendment to the claims requiring Copper II nitrate hemi(pentahydrate).
The rejection of claims 2, 9-10, 16-19 under 35 U.S.C. 103 as being unpatentable over Chen (US 5,962,197A) and Lee (US 2006/0094613A1) in view of Hong et al. (US 2010/0159400A1) is withdrawn.
The rejection of claims 1-22 under 35 U.S.C. 103 as being unpatentable over Egbe et al. (US 2016/0152930 A1) is withdrawn.
The nonstatutory double patenting rejection of claim as being unpatentable over claims 1-21 of U.S. Patent No. 10,948,826 B2 is maintained.  Examiner notes that the remarks dated 9/7/2021 have not addressed this rejection and double patenting rejections cannot be held in abeyance.
Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive. Applicants urge that Egbe et al. do not teach the claimed amendment to the corrosion inhibitor, namely, copper II nitrate hemi pentahydrate.  Upon careful consideration of Applicants arguments 9/7/2021 pages 2-3, Egbe is still found pertinent to the claims as presented for examination because one of ordinary skill is apprised of the knowledge that the claimed corrosion inhibitor, copper II nitrate hemi pentahydrate, is more than 95% nitric acid (See attached MSDS in the new grounds of rejection below for basis of Examiner’s position) and Egbe et al. explicitly guide one of ordinary skill to include about 0.01% nitric acid [0022] in general.  Furthermore, upon an updated search of the claim amendments, new prior art is found and the claims are addressed below.  
New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 15 is essentially free of an alcohol with a boiling point of at least 100oC but it is unclear and indefinite what alcohols are included and what are excluded.
	Claim 16 is dependent on claim 1 which requires the copper II nitrate hemi pentahydrate while claim 16 (and its dependents, claims 17-19) recite copper II nitrate hemi pentahydrate in the alternative.  See the 3rd to last line of claim 16 no longer making logical sense with the claim 1.
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Egbe et al. (US 2016/0152930 A1) in view of ThermoFisher Scientific MSDS Copper(II) nitrate, 2.5-hydrate (pdf attached) and Schneble (US 3,269,861).
 Egbe et al. (US 2016/0152930 A1) teach a stripper solution for removing photoresist from substrates [0064] comprising:
about 5 weight % to about 95 weight % primary solvent comprising diethylene glycol butyl ether; See [0030-0034].
about 5 weight % to about 50 weight % of a secondary solvent; [See 0031].
about 0 weight % to about 5 weight % of an inorganic base such as potassium hydroxide as claimed in [0039 and 0040].
about 2 weight % to about 30 weight % of an amine; See [0021] encompassing the same claimed alkanolamines.

Limitation to wherein the solution is essentially free of a quaternary ammonium hydroxide; and wherein the solution is free of a surfactant is taught in [0035, 0036] and examples.  
Egbe does not teach a sulfur containing solvent.  This meets the claim 14. 
Claim 15 is met by [0015] teaching the same alcohols being claimed.  See page 2 and [0032 and 0057].
Egbe et al. is silent as to the claim limitation wherein the solution exhibits a flash point above about 90 degrees Celsius as is required by claim 1.  It is the Examiner’s position that since the prior art teach a photoresist stripper solution comprising the same ingredients within the claimed range, one of ordinary skill would reasonably expect the same composition to have the same properties of flashpoint in general. See [0032 and 0035]. Egbe et al. guiding one of ordinary skill to use a solvent with a high flashpoint in general.
Egbe does not explicitly teach copper II nitrate hemi pentahydrate as is required by claim 1.  Examiner notes, Egbe et al. guide one of ordinary skill to modify the composition with about 0.01% nitric acid [0022].  It is the Examiner’s position that the claimed copper (II) nitrate hemi(pentahydrate) is known in the art to be more than 95% nitric acid (See attached ThermoFischer MSDS for basis of Examiner’s position page 2 of 8 under the 3. Composition/Information on Ingredients).   
Schneble (US 3,269,861) teach that baths for circuits commonly comprise cupric nitrate (=copper (II) nitrate hemi(pentahydrate), potassium hydroxide, triethanolamine, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Egbe et al. with the claimed solution copper II nitrate hemi pentahydrate as is required by the claim 1 because Egbe et al. guide one of ordinary skill to include about 0.01% nitric acid [0022] in general and the claimed copper (II) nitrate hemi(pentahydrate) is known in the art to be more than 95% nitric acid in general and Schneble establish that baths for circuits have commonly comprised cupric nitrate (copper (II) nitrate hemi(pentahydrate), potassium hydroxide, triethanolamine, sorbitol, and the other requisite categories of ingredients as claimed are commonly known to be used together in a bath for circuits.  
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0094613 A1) in view of ThermoFisher Scientific MSDS Copper(II) nitrate, 2.5-hydrate (pdf attached) and Schneble (US 3,269,861).
Lee (US 2006/0094613 A1) teach a stripper solution for removing photoresist from substrates [0010].  Regarding the claimed primary, secondary, and tertiary solvents, Lee teach about 25 weight % to about 85 weight % organic polar solvent [see claim 8] including diethylene glycol alkyl ether, see  [0061-0062], encompassing the claimed primary solvent encompassing the claimed about 5 weight % to about 50 weight % of a secondary solvent.  It is the Examiner’s position that the organic polar solvents on page 5, [0061-0063] encompass the claimed primary, secondary, and tertiary solvents and the teaching in claim 8 guides one of ordinary skill to arrive at the 
Page 2, [0014] explicitly guides one of ordinary skill to limit the potassium hydroxide inorganic base to 0.1%-5%.  
Claim 5 limitation to 0.1-5%wt water, is taught in [0072] guiding one of ordinary skill to optimize the amount of water based on the ingredients of the photoresist.
Regarding the amine, Lee teach about 2 weight % to about 20 weight % of an amine including the claimed diethylenetriamine of claim 22 [see 0052] and the amines of instant claim 8 limitation to monoethanolamine, diethanolamine, triethanolamine, diethylenetriamine, triethylenetetramine, is taught in [0061].
Regarding the claim 20 method step of immersing the substrate in the photoresist stripping composition, see Lee [0115] teaching that it is commonly known that a dry film photoresist is easily removed by immersion in a cleaning solution as claimed.
 [0126] teaches that sugar alcohols such as the claim 11, sorbitol will significantly increase copper corrosion.  Lee further guide one of ordinary skill to control the corrosion rate of copper is especially key in wafer level packaging operations and [0077] teaches that it is understood that substantially free from sugar alcohols such as sorbitol used in the example is in an amount less than or less than about 0.01% by weight. Regarding claim 21, Lee et al. guide one of ordinary skill to exclude surfactant by teaching that photoresist stripper solutions in some cases is substantially free of surfactant and in some cases, the phrase “substantially free from means that the composition contains none of the compound. 

 Limitation of claim 14 to wherein the solution is essentially free of sulfur is met by the examples of Lee not teaching the inclusion of sulfur or sulfuric acid.
	Lee is silent as to the claim limitation wherein the solution exhibits a flash point above about 90 degrees Celsius as is required by claims 1 and 22.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed solution exhibiting a flash point above about 90 degrees Celsius as is required by the claims 1 and 22 because Lee guide one of ordinary skill to an analogous photoresist stripping solution comprising the same solvents within the claimed range, thus, one of ordinary skill would reasonably expect the same composition to have the same properties of flashpoint in general.
Lee does not explicitly teach copper II nitrate hemi pentahydrate as is required by claim 1.  It is the Examiner’s position that the claimed copper (II) nitrate hemi(pentahydrate) is known in the art to be more than 95% nitric acid (See attached ThermoFischer MSDS for basis of Examiner’s position page 2 of 8 under the 3. Composition/Information on Ingredients).   Lee guide one of ordinary skill to 0.01-2 wt% nitric acid [see 0075 and 0077] as and if needed to adjust the pH to be in a range specific to remove the polymer residue from the substrate while maintaining the operability of the circuit/wafer.  It is the Examiner’s position that one of ordinary skill is guided by Lee to the claimed range of about 0.0001 weight % to about 10 weight % of copper (II) nitrate hemi(pentahydrate)corrosion inhibitor because the claimed copper (II) nitrate hemi(pentahydrate) is more than 95% nitric acid which is explicitly disclosed by 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee with the claimed solution copper II nitrate hemi pentahydrate as is required by the claims 1 and 22 because Lee guide one of ordinary skill to include about 0.01-2 wt% nitric acid [see 0075 and 0077] in general and the claimed copper (II) nitrate hemi(pentahydrate) is known in the art to be more than 95% nitric acid in general and Schneble establish that baths for circuits have commonly comprised cupric nitrate (copper (II) nitrate hemi(pentahydrate), potassium hydroxide, triethanolamine, sorbitol, and the other requisite categories of ingredients as claimed are commonly known to be used together in a bath for circuits.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,948,826 B2. Although the claims at claims 1-21 of U.S. Patent No. 10,948,826 B2 encompass the same solvents, inorganic base, amine, corrosion inhibitor in the same amounts having the same properties as in material limitations of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761